DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 12/22/2021.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments filed 04/07/2022 & 12/22/2021, with respect to claims 1, 16, and 18 have been fully considered and are persuasive. Therefore, the previous grounds of rejection have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Leimbach in view of D’Amelio, as presented below.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13, 15-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2018/0132850 A1) in view of D’Amelio (US 4,936,842).
Regarding claim 1, Leimbach teaches a surgical instrument (Fig 1, #10), comprising:
(a) a body assembly (Fig 3, #14) that includes at least one electrical connection (Fig 3, #4000);
(b) an end effector (#300) operable to treat tissue (See ¶ [0203] - "...The housing 12 is configured for operable attachment to an interchangeable shaft assembly 200 that has a surgical end effector 300 operably coupled thereto that is configured to perform one or more surgical tasks or procedures..."); and
(c) a shaft assembly (Fig 2, #200) extending between the body assembly and the end effector (See Fig 2) along a shaft axis (See Fig 1, "SA"), wherein the shaft assembly comprises:
(A) a nozzle (Fig 1, #201) selectively coupleable with the body assembly (See Fig 3 illustrating that the nozzle is selectively coupleable with the body), wherein the nozzle includes at least one housing (Fig 8, #202/#203) and at least one electrical connection (Fig 3, #4010 & Fig 7, #600 – “slip ring assembly”, #610 – “shaft circuit board”), wherein the at least one housing includes a recess (See Fig 7, #201 illustrating the nozzle with a recess {inner portion of the nozzle} within. See further Figs 5 & 6 illustrating the housing including a recess at the distal end of the nozzle {at element #201}),
(B) a closure tube (#260) configured to rotate relative to the body assembly and the nozzle about the shaft axis (See ¶ [0215] - "...Such an arrangement serves to attach the closure tube 260 to the closure shuttle 250 for axial travel therewith while enabling the closure tube 260 to rotate relative to the closure shuttle 250 about the shaft axis SA-SA...").
	Leimbach does not specifically teach (C) a fluid blocker disposed within the recess of the nozzle, wherein the fluid blocker includes an aperture that defines an inner surface, wherein the inner surface of the fluid blocker is configured to contact the closure tube as the closure tube translates through the aperture of the fluid blocker and the nozzle to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within each of the body assembly and the nozzle.
	D’Amelio teaches (C) a fluid blocker (See Fig 15, #154 - "O-ring seal") disposed within the recess of the nozzle (See Fig 15, #92 - "Probe Housing." Fig 15 further illustrates that the fluid blocker {#154} is located within a recess of the nozzle. See further annotated Fig 15 below), wherein the fluid blocker includes an aperture that defines an inner surface (See annotated Fig 15 above illustrating an aperture defining an inner surface of the fluid blocker), wherein the inner surface of the fluid blocker is configured to contact the closure tube to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within each of the body assembly and the nozzle (See col 11, ln 66 - col 12, ln 2 - "...An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90.").

    PNG
    media_image1.png
    376
    632
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 15 of D’Amelio illustrating the fluid blocker with an aperture including an inner surface, located within the nozzle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leimbach to incorporate the teachings of D’Amelio to include a fluid blocker located at the distal end of the nozzle (#202/#203) of Leimbach surrounding the closure tube with the motivation of providing a structure to seal the inner portion of the tool of Leimbach and prevent fluid leakage and debris intake to the inside of the nozzle, as recognized by D’Amelio in col 11, ln 66 – col 12, ln 2.
	However, D’Amelio alone does not specifically teach as the closure tube translates through the aperture of the fluid blocker and the nozzle.
	Leimbach as modified by D’Amelio teaches wherein the inner surface of the fluid blocker is configured to contact the closure tube as the closure tube translates through the aperture of the fluid blocker and the nozzle to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within each of the body assembly and the nozzle (See Leimbach ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker contacts the closure tube during translation and prevents fluid/dirt from entering the handle and reaching the electrical connection disposed within).

Regarding claim 2, Leimbach further teaches wherein the fluid blocker includes an annular member that entirely surrounds the closure tube (Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle, completely surrounding the closure tube as illustrated in Fig 15 of D'Amelio).

Regarding claim 3, Leimbach further teaches wherein the annular member is configured to wipe an outer perimeter of the closure tube as the closure tube moves longitudinally along the shaft axis (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker "wipes" or "wicks" away fluid or debris from the closure tube to prevent the fluid or debris from reaching the components housed in the nozzle).

Regarding claim 4, Leimbach does not specifically teach wherein the annular member is integrally formed together as a unitary piece.
	D’Amelio teaches wherein the annular member is integrally formed together as a unitary piece (See Fig 15 illustrating that the annular member {#154} is formed as a single unitary piece).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leimbach to incorporate the teachings of D’Amelio to include a fluid blocker located at the distal end of the nozzle (#202/#203) of Leimbach surrounding the closure tube with the motivation of providing a structure to seal the inner portion of the tool of Leimbach and prevent fluid leakage and debris intake to the inside of the nozzle, as recognized by D’Amelio in col 11, ln 66 – col 12, ln 2.

Regarding claim 5, Leimbach does not specifically teach wherein the at least one housing includes first and second retention features that are configured to retain the annular member within the recess.
	D’Amelio teaches wherein the at least one housing includes first and second retention features that are configured to retain the annular member within the recess (See annotated Fig 15 below illustrating first and second retention features configured to retain the annular member within the recess).

    PNG
    media_image2.png
    376
    557
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 15 of D’Amelio illustrating first and second retention features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leimbach to incorporate the teachings of D’Amelio to include a fluid blocker located at the distal end of the nozzle (#202/#203) of Leimbach surrounding the closure tube with the motivation of providing a structure to seal the inner portion of the tool of Leimbach and prevent fluid leakage and debris intake to the inside of the nozzle, as recognized by D’Amelio in col 11, ln 66 – col 12, ln 2.

Regarding claim 6, Leimbach does not specifically teach wherein the first retention feature includes first and second opposing holders configured to receive a first portion of the annular member therebetween, wherein the second retention feature includes third and fourth opposing holders configured to receive a second portion of the annular member therebetween.
	D’Amelio teaches wherein the first retention feature includes first and second opposing holders configured to receive a first portion of the annular member therebetween, wherein the second retention feature includes third and fourth opposing holders configured to receive a second portion of the annular member therebetween (See annotated Fig 15 below illustrating first, second, third, and fourther opposing holders of the first and second retention features configured to retain the annular member within the recess).

    PNG
    media_image3.png
    318
    239
    media_image3.png
    Greyscale

Fig 3. Annotated Fig 15 of D’Amelio illustrating the first through fourth holders features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leimbach to incorporate the teachings of D’Amelio to include a fluid blocker located at the distal end of the nozzle (#202/#203) of Leimbach surrounding the closure tube with the motivation of providing a structure to seal the inner portion of the tool of Leimbach and prevent fluid leakage and debris intake to the inside of the nozzle, as recognized by D’Amelio in col 11, ln 66 – col 12, ln 2.

Regarding claim 11, Leimbach further teaches wherein the annular member is configured to provide a seal between the closure tube and the nozzle to prevent the fluid from reaching the at least one electrical connection disposed in each of the body assembly and the nozzle (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker "wipes" or "wicks" away fluid or debris from the closure tube to prevent the fluid or debris from reaching the components housed in the nozzle).

Regarding claim 12, Leimbach further teaches wherein the annular member is configured to wick the fluid to prevent the fluid from reaching the at least one electrical connection disposed in each of the body assembly and the nozzle (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker "wipes" or "wicks" away fluid or debris from the closure tube to prevent the fluid or debris from reaching the components housed in the nozzle).

Regarding claim 13, Leimbach in view of D’Amelio teaches the claimed invention except for the annular member being a biocompatible fluid absorbing ring. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the material of the fluid blocker described by D’Amelio to a biocompatible fluid absorbing ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 15, Leimbach further teaches wherein the end effector includes first (#302) and second (#306) opposing jaws, wherein the first jaw includes an elongate channel that is configured to receive a staple cartridge (#306. ¶ [0214]), wherein the second jaw includes an anvil (Fig 1, #306) configured to pivot relative to channel between open and closed positions for clamping tissue between the anvil and the staple cartridge (See ¶ [0214] - "Turning now to FIGS. 1 and 7, the interchangeable shaft assembly 200 includes a surgical end effector 300 that comprises an elongated channel 302 that is configured to operably support a staple cartridge 304 therein. The end effector 300 may further include an anvil 306 that is pivotally supported relative to the elongated channel 302. The interchangeable shaft assembly 200 may further include an articulation joint 270 and an articulation lock 350 (FIG. 8) which can be configured to releasably hold the end effector 300 in a desired position relative to a shaft axis SA-SA...").

Regarding claim 16, Leimbach teaches a surgical instrument (Fig 1, #10), comprising:
(a) a body assembly (Fig 3, #14) that includes at least one electrical connection (Fig 3, #4000) and an actuation feature configured to be actuated by a user (Fig 2, #32);
(b) an end effector (#300) operable to treat tissue (See ¶ [0214] - "Turning now to FIGS. 1 and 7, the interchangeable shaft assembly 200 includes a surgical end effector 300 that comprises an elongated channel 302 that is configured to operably support a staple cartridge 304 therein. The end effector 300 may further include an anvil 306 that is pivotally supported relative to the elongated channel 302. The interchangeable shaft assembly 200 may further include an articulation joint 270 and an articulation lock 350 (FIG. 8) which can be configured to releasably hold the end effector 300 in a desired position relative to a shaft axis SA-SA..."); and
(c) a shaft assembly (Fig 2, #200) extending between the body assembly and the end effector (See Fig 2) along a shaft axis (See Fig 1, "SA"), wherein the shaft assembly comprises:
(A) a nozzle (Fig 1, #201) that includes at least one housing (See Fig 7, #201 illustrating the nozzle with a recess within), wherein the at least one housing includes first and second retention features (See Fig 5),
(B) a slip ring assembly (See Figs 23-25) disposed within the housing of the nozzle and configured to electrically couple the shaft assembly with the body assembly (See ¶ [0247] - "FIGS. 23-25 depict one form of electric coupler or slip ring connector 1600' that may be employed with, for example an interchangeable shaft assembly 1200' or a variety of other applications that require electrical connections between components that rotate relative to each other..."),
(C) a closure tube (#260) operatively coupled with the actuation feature of the body assembly and configured to rotate relative to the body assembly about the shaft axis (See ¶ [0215] - "...Such an arrangement serves to attach the closure tube 260 to the closure shuttle 250 for axial travel therewith while enabling the closure tube 260 to rotate relative to the closure shuttle 250 about the shaft axis SA-SA..."), and
wherein the closure tube is configured to translate relative to the nozzle in response to actuation of the actuation feature of the body assembly (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14.").
Leimbach does not specifically teach (D) a fluid blocker disposed within the nozzle, wherein the fluid blocker is configured to contact the closure tube to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within the body assembly and the slip ring assembly, or that the closure tube is configured to translate relative to the fluid blocker and the nozzle (emphasis added).
	D’Amelio teaches (D) a fluid blocker (See Fig 15, #154 - "O-ring seal") disposed within the nozzle (See Fig 15, #92 - "Probe Housing." Fig 15 further illustrates that the fluid blocker {#154} is located within a recess of the nozzle. See further annotated Fig 15 above in the rejection of claim 1), wherein the fluid blocker is configured to contact the closure tube to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within the body assembly and the slip ring assembly (See col 11, ln 66 - col 12, ln 2 - "...An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90." Further, Leimbach as modified by D'Amelio teaches that the fluid blocker prevents fluid and dirt from entering the nozzle to reach the electrical connections within, including the slip-ring assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leimbach to incorporate the teachings of D’Amelio to include a fluid blocker located at the distal end of the nozzle (#202/#203) of Leimbach surrounding the closure tube with the motivation of providing a structure to seal the inner portion of the tool of Leimbach and prevent fluid leakage and debris intake to the inside of the nozzle, as recognized by D’Amelio in col 11, ln 66 – col 12, ln 2.
Further, Leimbach in view of D’Amelio teaches that the closure tube is configured to translate relative to the fluid blocker and the nozzle (Leimbach as modified by D’Amelio teaches the incorporation of a fluid blocker into the distal end of the nozzle as described above. Therefore, the actuation of the actuation feature causes the closure tube to translate relative to both the fluid blocker and the nozzle).

Regarding claim 17, Leimbach further teaches wherein the fluid blocker is configured to at least one of seal, wick, or absorb the fluid to prevent the fluid from reaching the at least one electrical connection disposed within the body assembly and the slip ring assembly of the shaft assembly (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker "wipes" or "wicks" away fluid or debris from the closure tube to prevent the fluid or debris from reaching the components housed in the nozzle).

Regarding claim 18, Leimbach teaches a surgical instrument (Fig 1, #10), comprising:
(a) a body assembly (Fig 3, #14) that includes at least one electrical connection (Fig 3, #4000);
(b) an end effector (#300) that includes opposing first (#302) and second jaws (#306), wherein the first jaw is configured to receive a stapling assembly that includes a plurality of staples (#306. ¶ [0214]), wherein the second jaw includes an anvil (Fig 1, #306), wherein at least one of the first or second jaws is configured to pivot relative to other of the first and second jaws between open and closed positions for clamping tissue between the anvil and the staple assembly (See ¶ [0214] - "Turning now to FIGS. 1 and 7, the interchangeable shaft assembly 200 includes a surgical end effector 300 that comprises an elongated channel 302 that is configured to operably support a staple cartridge 304 therein. The end effector 300 may further include an anvil 306 that is pivotally supported relative to the elongated channel 302. The interchangeable shaft assembly 200 may further include an articulation joint 270 and an articulation lock 350 (FIG. 8) which can be configured to releasably hold the end effector 300 in a desired position relative to a shaft axis SA-SA..."); and
(c) a shaft assembly (Fig 2, #200) extending between the body assembly and the end effector (See Fig 2) along a shaft axis (See Fig 1, "SA"), wherein the shaft assembly comprises:
(A) a nozzle (Fig 1, #201) that includes a recess (See Fig 7, #201 illustrating the nozzle with a recess within),
(B) a closure tube (#260) configured to rotate relative to the body assembly about the shaft axis (See ¶ [0215] - "...Such an arrangement serves to attach the closure tube 260 to the closure shuttle 250 for axial travel therewith while enabling the closure tube 260 to rotate relative to the closure shuttle 250 about the shaft axis SA-SA..."), wherein the closure tube is configured to translate relative to the nozzle between the open and closed positions (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14.").
Leimbach does not specifically teach (C) a fluid blocker disposed within the recess of the nozzle, wherein the fluid blocker is configured to wipe the closure tube as the closure tube is translated along the shaft axis between the open and closed positions to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within the body assembly.
	D’Amelio teaches (C) a fluid blocker (See Fig 15, #154 - "O-ring seal") disposed within the recess of the nozzle (See Fig 15, #92 - "Probe Housing." Fig 15 further illustrates that the fluid blocker {#154} is located within a recess of the nozzle. See further annotated Fig 15 above in the rejection of claim 1), wherein the fluid blocker is configured to wipe the closure tube as the closure tube is translated along the shaft axis between the open and closed positions to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within the body assembly (See col 11, ln 66 - col 12, ln 2 - "...An O-ring seal 154 is seated in an annular recess 156 formed in the bore 150 and serves both to support the probe 36 and to prevent entry of dirt and moisture into the interior of the lock-eject mechanism 90." Further, Leimbach as modified by D'Amelio teaches that the fluid blocker prevents fluid and dirt from entering the nozzle to reach the electrical connections within, including the slip-ring assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leimbach to incorporate the teachings of D’Amelio to include a fluid blocker located at the distal end of the nozzle (#202/#203) of Leimbach surrounding the closure tube with the motivation of providing a structure to seal the inner portion of the tool of Leimbach and prevent fluid leakage and debris intake to the inside of the nozzle, as recognized by D’Amelio in col 11, ln 66 – col 12, ln 2.
However, D’Amelio alone does not specifically teach that the closure tube translates through the fluid blocker along the shaft axis.
Leimbach as modified by D’Amelio teaches wherein the inner surface of the fluid blocker is configured to contact the closure tube as the closure tube translates through the aperture of the fluid blocker and the nozzle to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within each of the body assembly and the nozzle (See Leimbach ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker contacts the closure tube during translation and prevents fluid/dirt from entering the handle and reaching the electrical connection disposed within).

Regarding claim 20, Leimbach further teaches wherein the fluid blocker is configured to at least one of seal, wick, or absorb the fluid to prevent the fluid from reaching the at least one electrical connection disposed in the body assembly (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker "wipes" or "wicks" away fluid or debris from the closure tube to prevent the fluid or debris from reaching the components housed in the nozzle).

Regarding claim 21, Leimbach further teaches wherein the shaft assembly includes a circuit board (Fig 17, #100), wherein the fluid blocker is configured to contact the closure tube to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within each of the body assembly and the nozzle and the circuit board disposed within the nozzle (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker "wipes" or "wicks" away fluid or debris from the closure tube to prevent the fluid or debris from reaching the components housed in the nozzle).

Regarding claim 22, Leimbach in view of D’Amelio teaches the claimed invention except for the annular member being a biocompatible fluid absorbing ring. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the material of the fluid blocker described by D’Amelio to a biocompatible fluid absorbing ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 23, Leimbach further teaches wherein the slip ring assembly is disposed within the at least one housing of the nozzle (See Figs 23-25 illustrating the slip ring is located within the nozzle), wherein the slip ring assembly includes at least one electrical conductor (See ¶ [0247]), wherein the slip ring assembly is configured to electrically couple the shaft assembly with the body assembly for communication of at least one of electrical power or sensor signals between the end effector and the body assembly (See ¶ [0247] - "FIGS. 23-25 depict one form of electric coupler or slip ring connector 1600' that may be employed with, for example an interchangeable shaft assembly 1200' or a variety of other applications that require electrical connections between components that rotate relative to each other..." See further ¶ [0247] - [0249]).

Regarding claim 24, Leimbach further teaches wherein the fluid blocker is configured to wipe the closure tube as the closure tube is moved proximally along the shaft axis from the open position to the closed position to prevent fluid from entering the nozzle and reaching the at least one electrical connection disposed within the body assembly (See ¶ [0215] - "...A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260 in the proximal direction "PD" which can serve to pivot the closure trigger into the unactuated position when the shaft assembly is operably coupled to the handle 14." This passage describes the longitudinal movement of the closure tube in the "PD" direction. Leimbach as modified by D'Amelio teaches the incorporation of a fluid blocker at the distal {away from the handle} end of the nozzle. Therefore, when the closure tube translates proximally {towards the handle}, the fluid blocker "wipes" or "wicks" away fluid or debris from the closure tube to prevent the fluid or debris from reaching the components housed in the nozzle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731